IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0903
                               Filed March 2, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANTOINE FLOURNOY JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Tamra Roberts, Judge.



      Defendant appeals his sentences for conspiracy to commit a forcible felony

as a habitual offender and possession of a firearm as a felon. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee.



      Considered by May, P.J., and Schumacher and Badding, JJ.
                                         2


SCHUMACHER, Judge.

       Antoine Flournoy Jr. appeals his sentences for conspiracy to commit a

forcible felony as a habitual offender and possession of a firearm as a felon. We

find the district court did not abuse its discretion by sentencing Flournoy to a term

of imprisonment. We affirm Flournoy’s sentences.

       On January 17, 2020, Flournoy was charged with attempted murder, willful

injury causing serious injury, intimidation with a dangerous weapon, conspiracy to

commit a forcible felony, and possession of a firearm by a felon. The State alleged

Flournoy was a habitual offender. The charges arose from a shooting incident in

Bettendorf.

       Pursuant to a plea agreement, on May 6, 2021, Flournoy pled guilty to

conspiracy to commit a forcible felony, in violation of Iowa Code section 706.3(1)

(2020), a class “C” felony, as a habitual offender; and possession of a firearm as

a felon, in violation of section 724.26(1), a class “D” felony. The State agreed to

recommend concurrent sentences. The State also agreed that it would not resist

supervised probation if deemed appropriate by the Iowa Department of

Corrections.   The presentence investigation report filed prior to sentencing

recommended incarceration.

       The district court sentenced Flournoy to a term of imprisonment not to

exceed fifteen years on the charge of conspiracy to commit a forcible felony and a

term not to exceed five years on the charge of possession of a firearm as a felon,

to be served concurrently.1 Flournoy now appeals his sentences.


1Flournoy’s probation on a different charge of possession of a firearm as a felon
was revoked. The incident giving rise to this different charge occurred after the
                                        3


      Iowa Code section 814.6(1)(a)(3) provides a defendant has a right to appeal

from a final judgment of sentence, except in the case of “[a] conviction where the

defendant has pled guilty. This subparagraph does not apply to a guilty plea for a

class ‘A’ felony or in a case where the defendant establishes good cause.”

Flournoy has the burden to show good cause for his appeal. See State v. Boldon,

954 N.W.2d 62, 69 (Iowa 2021). The Iowa Supreme Court has determined “good

cause exists to appeal from a conviction following a guilty plea when the defendant

challenges his or her sentence rather than the guilty plea.” State v. Damme, 944

N.W.2d 98, 105 (Iowa 2020); see also Boldon, 954 N.W.2d at 69 (finding good

cause where a defendant challenged “the sentencing hearing and his sentence”).

We conclude Flournoy’s challenge to his sentences establishes good cause for his

appeal.2

      A court’s sentencing decisions are reviewed for an abuse of discretion when

the sentence is within the statutory limits. State v. Gordon, 921 N.W.2d 19, 24

(Iowa 2018). We will not find an abuse of discretion “unless we are able to discern

that the decision was exercised on grounds or for reasons that were clearly

untenable or unreasonable.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

A ruling is untenable when it is based on an erroneous application of law. Gordon,




shooting incident giving rise to the charges in this appeal, but Flournoy was
sentenced on the different charge before the sentencing in this case. His sentence
on the different charge was made concurrent to his sentences in this case.
2 The Damme court also held that the good-cause requirement is satisfied when

the defendant appeals a sentence that was neither mandatory nor agreed to in the
plea bargain. 944 N.W.2d at 105. In the instant appeal, Flournoy’s sentences are
neither mandatory nor agreed to as a result of a plea bargain.
                                         4


921 N.W.2d at 24. “If the evidence supports the sentence, the district court did not

abuse its discretion.” Id. at 24–25.

       Flournoy claims the district court abused its discretion by sentencing him to

prison.   He points out that under section 907.5(1), when making a decision

concerning whether a defendant should be placed on probation, “the court first

shall determine which option, if available, will provide maximum opportunity for the

rehabilitation of the defendant and protection of the community from further

offenses by the defendant and others.” He states that under this provision the

court’s primary consideration should be rehabilitation of the defendant. He claims

he should have been placed on probation, where he could better meet his need

for mental-health and substance-abuse treatment. Flournoy asserts the maximum

opportunity for rehabilitation and reentry into the community could be reached

through probation.

       The Iowa Supreme Court has stated:

              In applying the abuse of discretion standard to sentencing
       decisions, it is important to consider the societal goals of sentencing
       criminal offenders, which focus on rehabilitation of the offender and
       the protection of the community from further offenses. It is equally
       important to consider the host of factors that weigh in on the often
       arduous task of sentencing a criminal offender, including the nature
       of the offense, the attending circumstances, the age, character and
       propensity of the offender, and the chances of reform. Furthermore,
       before deferring judgment or suspending sentence, the court must
       additionally consider the defendant’s prior record of convictions or
       deferred judgments, employment status, family circumstances, and
       any other relevant factors, as well as which of the sentencing options
       would satisfy the societal goals of sentencing.

Formaro, 638 N.W.2d at 724–25 (citations omitted).

       The court cannot consider rehabilitation to the exclusion of other factors.

Id. The district court noted Flournoy was not previously successful on probation,
                                        5


as he was being sentenced for a probation revocation at the same time as the

sentencing in this case. The court further recited that consideration was given to

the appropriate rehabilitative plan and the need for public protection. The court

also considered, among other factors, the seriousness of the crime, the effect the

crime had upon members of the community, the defendant’s age, the nature of the

offense, and the defendant’s criminal history. As to the defendant’s request for a

suspended sentence, the court stated:

             The Court is going to deny the request for probation. I think
      the defendant’s track record of probation is a good indicator to the
      Court that he’s not going to be successful. Also, I think the
      defendant, given that they’re more violent crimes, needs to have
      higher consequences than just probation. I think that he will also be
      able to rehabilitate with the programming that they do have in our
      prison system, and I think that that will be the best place for him to
      rehabilitate.

      We conclude the district court did not abuse its discretion in sentencing

Flournoy to a term in prison rather than placing him on probation. The court

considered several factors, as required by section 907.5. The court looked at

“rehabilitation of the offender and the protection of the community from further

offenses.” See id. (emphasis added). The court noted Flournoy was not previously

successful on probation and was convicted of violent crimes.

      We affirm Flournoy’s sentences.

      AFFIRMED.